DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation "the second power supply" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitayama (U.S. Pub. No. 2014/0088464 A1).

Referring to claim 1, Kitayama discloses an energy treatment system (Figures 1A-1B) comprising:
a first power supply (e.g., Figure 1B showing “Destruction power supply part” and “Treatment power supply part”; para. [0031]-[0032]);
a second power supply (e.g., Figure 1B showing “Destruction power supply part” and “Treatment power supply part”; para. [0031]-[0032]);
an ultrasonic transducer (e.g., transducer unit 3 – Figures 1A & 1B) configured to generate ultrasonic vibration by electric power supplied from the first power supply (para. [0017]-[0018], [0020]);
a first gripping piece (e.g., treatment part 5 – Figures 1A & 1B) to which the ultrasonic vibration generated by the ultrasonic transducer is transferred, the first gripping piece being configured to perform treatment on a treatment target using the ultrasonic vibration (para. [0017], [0019], [0022]), the first gripping piece having a probe electrode through which a current flows by electric power supplied from the second power supply (para. [0020], [0022], [0030]-[0032], [0036]-[0038]; Figure 2);
a second gripping piece (e.g., jaw 14 – Figures 1A & 1B) including a jaw electrode supplied with electric power from the second power supply, the jaw electrode being opened and closed relative to the first gripping piece so as to grip the treatment target together with the first gripping piece (para. [0020], [0024], [0027], [0036]-[0038]); and
a processor (e.g., controller 36 – Figure 1B) configured to:
temporally detect an electrical property value (e.g., “The current value of the destruction current B is supplied to the transducer unit 3, and is therefore set to a value in consideration of electrical properties, such as current and voltage endurances of the transducer unit 3.”) of the ultrasonic transducer based on a detected output current and a detected output voltage of the first power supply (para. [0040]);
store a temporary peak value of the electrical property value (para. [0038], [0040]; Figure 2);
detect an impedance value between the probe electrode and the jaw electrode based on a detected output current and a detected output voltage of the second power supply (e.g., “When a preset time elapses since electrically conducting the destruction current, current output from the destruction power supply part 38 stops (Step S5). Whether cracking occurs or not may be detected depending on a change of the current value of the electrically conducted destruction current. Then, the connector 39 is removed from the power supply unit 12. Further, the transducer unit 3 is detached from the transducer attachment part 6, and the handle unit 2 is put into a predetermined disposal container (Step S6).” – para. [0043]; Figure 3);
compare the electrical property value and the temporary peak value to determine whether a predetermined condition is satisfied, and whether the impedance value exceeds a predetermined threshold (e.g., “When a preset time elapses since electrically conducting the destruction current, current output from the destruction power supply part 38 stops (Step S5). Whether cracking occurs or not may be detected depending on a change of the current value of the electrically conducted destruction current. Then, the connector 39 is removed from the power supply unit 12. Further, the transducer unit 3 is detached from the transducer attachment part 6, and the handle unit 2 is put into a predetermined disposal container (Step S6).” – para. [0043]/e.g., “As described above, after a treatment on a living tissue is completed, a destruction current is supplied to the transducer unit 3 from the destruction power supply part 38, and the transducer unit 3 is made ultrasonically vibrate in correspondence with the destruction current. As a result, the probe 4 and/or the treatment part 5 is cracked. Therefore, reuse can be prevented securely.” - para. [0044]); and
in response to determining that the electric property value satisfies the predetermined condition and the impedance value is greater than the predetermined threshold, perform at least one of: (i) stopping and (ii) decreasing output from the first power supply, and output a notification indicating a determination result (para. [0042]-[0044]; Figure 3).
As to claim 2, Kitayama discloses an energy treatment system (Figures 1A-1B), wherein in response to determining that the electric property value satisfies the predetermined condition and the impedance value is larger than the predetermined threshold, the processor is configured to perform at least one of (i) stopping or (ii) decreasing output from the second power supply, and notify the determination result (para. [0042]-[0044]; Figure 3).
Referring to claim 3, Kitayama discloses an energy treatment system (Figures 1A-1B), wherein the electrical property value is one of: an ultrasonic impedance that is an electric impedance value of the ultrasonic transducer, a voltage value applied to the ultrasonic transducer, and an electric power value supplied to the ultrasonic transducer (e.g., “When a preset time elapses since electrically conducting the destruction current, current output from the destruction power supply part 38 stops (Step S5). Whether cracking occurs or not may be detected depending on a change of the current value of the electrically conducted destruction current. Then, the connector 39 is removed from the power supply unit 12. Further, the transducer unit 3 is detached from the transducer attachment part 6, and the handle unit 2 is put into a predetermined disposal container (Step S6).” – para. [0043]/e.g., “As described above, after a treatment on a living tissue is completed, a destruction current is supplied to the transducer unit 3 from the destruction power supply part 38, and the transducer unit 3 is made ultrasonically vibrate in correspondence with the destruction current. As a result, the probe 4 and/or the treatment part 5 is cracked. Therefore, reuse can be prevented securely.” - para. [0044]).
As to claim 4, Kitayama discloses an energy treatment system (Figures 1A-1B), wherein the predetermined condition is that the electrical property value starts to decrease and a predetermined time has elapsed since the electrical property value started to decrease (e.g., “When a preset time elapses since electrically conducting the destruction current, current output from the destruction power supply part 38 stops (Step S5). Whether cracking occurs or not may be detected depending on a change of the current value of the electrically conducted destruction current. Then, the connector 39 is removed from the power supply unit 12. Further, the transducer unit 3 is detached from the transducer attachment part 6, and the handle unit 2 is put into a predetermined disposal container (Step S6).” – para. [0043]/e.g., “As described above, after a treatment on a living tissue is completed, a destruction current is supplied to the transducer unit 3 from the destruction power supply part 38, and the transducer unit 3 is made ultrasonically vibrate in correspondence with the destruction current. As a result, the probe 4 and/or the treatment part 5 is cracked. Therefore, reuse can be prevented securely.” - para. [0044]).
Referring to claim 5, Kitayama discloses an energy treatment system (Figures 1A-1B), wherein the processor is configured to:
calculate an integrated value of an amount of change in the electrical property value(e.g., “The destruction current B shown in FIG. 2 is a current supplied to the transducer unit 3 (ultrasonic vibration element 21), in order to destroy the probe 4 which the destruction power supply part 38 outputs. The destruction current B is a current value which is, for example, two to three times greater than a current value A generated by the treatment power supply part 37 to generate ultrasonic vibration suitable for treating a living tissue. That is, the current value of the destruction current B is greater than the current value of the treatment current A. By supplying the transducer unit 3 with such a destruction current B, the ultrasonic vibration element 3 generates greater ultrasonic vibration than the treatment current A. In other words, when the treatment current A is supplied to the transducer unit 3, the probe 4 generates ultrasonic vibration with a first amplitude. When the destruction current B is supplied to the transducer unit 3, the probe 4 generates ultrasonic vibration with a second amplitude greater than the first amplitude. The second amplitude is two to three times greater than the first amplitude. Thus, when the treatment current A is supplied to the transducer unit 3, the probe 4 generates greater ultrasonic vibration, compared with when the transducer unit 3 is supplied with the destruction current B. As a result, the probe 4 and/or the treatment part 5 are cracked. In other words, the destruction power supply part 38 (second energy generator) supplies the transducer unit 3 with the destruction current B to an extent (level) that cracks the probe 4 and/or the treatment part 5.” – para. [0038]; Figure 2), and
compare the integrated value with a predetermined value to determine whether the predetermined condition is satisfied (e.g., “The destruction current B shown in FIG. 2 is a current supplied to the transducer unit 3 (ultrasonic vibration element 21), in order to destroy the probe 4 which the destruction power supply part 38 outputs. The destruction current B is a current value which is, for example, two to three times greater than a current value A generated by the treatment power supply part 37 to generate ultrasonic vibration suitable for treating a living tissue. That is, the current value of the destruction current B is greater than the current value of the treatment current A. By supplying the transducer unit 3 with such a destruction current B, the ultrasonic vibration element 3 generates greater ultrasonic vibration than the treatment current A. In other words, when the treatment current A is supplied to the transducer unit 3, the probe 4 generates ultrasonic vibration with a first amplitude. When the destruction current B is supplied to the transducer unit 3, the probe 4 generates ultrasonic vibration with a second amplitude greater than the first amplitude. The second amplitude is two to three times greater than the first amplitude. Thus, when the treatment current A is supplied to the transducer unit 3, the probe 4 generates greater ultrasonic vibration, compared with when the transducer unit 3 is supplied with the destruction current B. As a result, the probe 4 and/or the treatment part 5 are cracked. In other words, the destruction power supply part 38 (second energy generator) supplies the transducer unit 3 with the destruction current B to an extent (level) that cracks the probe 4 and/or the treatment part 5.” – para. [0038]; Figure 2).
As to claim 6, Kitayama discloses an energy treatment system (Figures 1A-1B), wherein the processor is configured to:
determine that the electrical property value starts to decrease and calculate an integrated value of an amount of change in the electrical property value after the electrical property value starts to decrease (e.g., “The destruction current B shown in FIG. 2 is a current supplied to the transducer unit 3 (ultrasonic vibration element 21), in order to destroy the probe 4 which the destruction power supply part 38 outputs. The destruction current B is a current value which is, for example, two to three times greater than a current value A generated by the treatment power supply part 37 to generate ultrasonic vibration suitable for treating a living tissue. That is, the current value of the destruction current B is greater than the current value of the treatment current A. By supplying the transducer unit 3 with such a destruction current B, the ultrasonic vibration element 3 generates greater ultrasonic vibration than the treatment current A. In other words, when the treatment current A is supplied to the transducer unit 3, the probe 4 generates ultrasonic vibration with a first amplitude. When the destruction current B is supplied to the transducer unit 3, the probe 4 generates ultrasonic vibration with a second amplitude greater than the first amplitude. The second amplitude is two to three times greater than the first amplitude. Thus, when the treatment current A is supplied to the transducer unit 3, the probe 4 generates greater ultrasonic vibration, compared with when the transducer unit 3 is supplied with the destruction current B. As a result, the probe 4 and/or the treatment part 5 are cracked. In other words, the destruction power supply part 38 (second energy generator) supplies the transducer unit 3 with the destruction current B to an extent (level) that cracks the probe 4 and/or the treatment part 5.” – para. [0038]; Figure 2), and
determine that the predetermined condition is satisfied when the integrated value exceeds a predetermined value (e.g., “The destruction current B shown in FIG. 2 is a current supplied to the transducer unit 3 (ultrasonic vibration element 21), in order to destroy the probe 4 which the destruction power supply part 38 outputs. The destruction current B is a current value which is, for example, two to three times greater than a current value A generated by the treatment power supply part 37 to generate ultrasonic vibration suitable for treating a living tissue. That is, the current value of the destruction current B is greater than the current value of the treatment current A. By supplying the transducer unit 3 with such a destruction current B, the ultrasonic vibration element 3 generates greater ultrasonic vibration than the treatment current A. In other words, when the treatment current A is supplied to the transducer unit 3, the probe 4 generates ultrasonic vibration with a first amplitude. When the destruction current B is supplied to the transducer unit 3, the probe 4 generates ultrasonic vibration with a second amplitude greater than the first amplitude. The second amplitude is two to three times greater than the first amplitude. Thus, when the treatment current A is supplied to the transducer unit 3, the probe 4 generates greater ultrasonic vibration, compared with when the transducer unit 3 is supplied with the destruction current B. As a result, the probe 4 and/or the treatment part 5 are cracked. In other words, the destruction power supply part 38 (second energy generator) supplies the transducer unit 3 with the destruction current B to an extent (level) that cracks the probe 4 and/or the treatment part 5.” – para. [0038]; Figure 2).
Referring to claim 7, Kitayama discloses an energy treatment system (Figures 1A-1B), wherein the processor is configured to:
calculate a time change rate of the electrical property value (e.g., “The destruction current B shown in FIG. 2 is a current supplied to the transducer unit 3 (ultrasonic vibration element 21), in order to destroy the probe 4 which the destruction power supply part 38 outputs. The destruction current B is a current value which is, for example, two to three times greater than a current value A generated by the treatment power supply part 37 to generate ultrasonic vibration suitable for treating a living tissue. That is, the current value of the destruction current B is greater than the current value of the treatment current A. By supplying the transducer unit 3 with such a destruction current B, the ultrasonic vibration element 3 generates greater ultrasonic vibration than the treatment current A. In other words, when the treatment current A is supplied to the transducer unit 3, the probe 4 generates ultrasonic vibration with a first amplitude. When the destruction current B is supplied to the transducer unit 3, the probe 4 generates ultrasonic vibration with a second amplitude greater than the first amplitude. The second amplitude is two to three times greater than the first amplitude. Thus, when the treatment current A is supplied to the transducer unit 3, the probe 4 generates greater ultrasonic vibration, compared with when the transducer unit 3 is supplied with the destruction current B. As a result, the probe 4 and/or the treatment part 5 are cracked. In other words, the destruction power supply part 38 (second energy generator) supplies the transducer unit 3 with the destruction current B to an extent (level) that cracks the probe 4 and/or the treatment part 5.” – para. [0038]; Figure 2), and
compare the time change rate with a predetermined value to determine whether the predetermined condition is satisfied (e.g., “The destruction current B shown in FIG. 2 is a current supplied to the transducer unit 3 (ultrasonic vibration element 21), in order to destroy the probe 4 which the destruction power supply part 38 outputs. The destruction current B is a current value which is, for example, two to three times greater than a current value A generated by the treatment power supply part 37 to generate ultrasonic vibration suitable for treating a living tissue. That is, the current value of the destruction current B is greater than the current value of the treatment current A. By supplying the transducer unit 3 with such a destruction current B, the ultrasonic vibration element 3 generates greater ultrasonic vibration than the treatment current A. In other words, when the treatment current A is supplied to the transducer unit 3, the probe 4 generates ultrasonic vibration with a first amplitude. When the destruction current B is supplied to the transducer unit 3, the probe 4 generates ultrasonic vibration with a second amplitude greater than the first amplitude. The second amplitude is two to three times greater than the first amplitude. Thus, when the treatment current A is supplied to the transducer unit 3, the probe 4 generates greater ultrasonic vibration, compared with when the transducer unit 3 is supplied with the destruction current B. As a result, the probe 4 and/or the treatment part 5 are cracked. In other words, the destruction power supply part 38 (second energy generator) supplies the transducer unit 3 with the destruction current B to an extent (level) that cracks the probe 4 and/or the treatment part 5.” – para. [0038]; Figure 2).
As to claim 8, Kitayama discloses an energy treatment system (Figures 1A-1B), wherein the processor is configured to:
calculate a time change rate of the electrical property value (e.g., “The destruction current B shown in FIG. 2 is a current supplied to the transducer unit 3 (ultrasonic vibration element 21), in order to destroy the probe 4 which the destruction power supply part 38 outputs. The destruction current B is a current value which is, for example, two to three times greater than a current value A generated by the treatment power supply part 37 to generate ultrasonic vibration suitable for treating a living tissue. That is, the current value of the destruction current B is greater than the current value of the treatment current A. By supplying the transducer unit 3 with such a destruction current B, the ultrasonic vibration element 3 generates greater ultrasonic vibration than the treatment current A. In other words, when the treatment current A is supplied to the transducer unit 3, the probe 4 generates ultrasonic vibration with a first amplitude. When the destruction current B is supplied to the transducer unit 3, the probe 4 generates ultrasonic vibration with a second amplitude greater than the first amplitude. The second amplitude is two to three times greater than the first amplitude. Thus, when the treatment current A is supplied to the transducer unit 3, the probe 4 generates greater ultrasonic vibration, compared with when the transducer unit 3 is supplied with the destruction current B. As a result, the probe 4 and/or the treatment part 5 are cracked. In other words, the destruction power supply part 38 (second energy generator) supplies the transducer unit 3 with the destruction current B to an extent (level) that cracks the probe 4 and/or the treatment part 5.” – para. [0038]; Figure 2), and
determine that the predetermined condition is satisfied when the calculated time change rate of the electrical property value is larger than a predetermined value and a predetermined time has elapsed since the electrical property value started to decrease (e.g., “The destruction current B shown in FIG. 2 is a current supplied to the transducer unit 3 (ultrasonic vibration element 21), in order to destroy the probe 4 which the destruction power supply part 38 outputs. The destruction current B is a current value which is, for example, two to three times greater than a current value A generated by the treatment power supply part 37 to generate ultrasonic vibration suitable for treating a living tissue. That is, the current value of the destruction current B is greater than the current value of the treatment current A. By supplying the transducer unit 3 with such a destruction current B, the ultrasonic vibration element 3 generates greater ultrasonic vibration than the treatment current A. In other words, when the treatment current A is supplied to the transducer unit 3, the probe 4 generates ultrasonic vibration with a first amplitude. When the destruction current B is supplied to the transducer unit 3, the probe 4 generates ultrasonic vibration with a second amplitude greater than the first amplitude. The second amplitude is two to three times greater than the first amplitude. Thus, when the treatment current A is supplied to the transducer unit 3, the probe 4 generates greater ultrasonic vibration, compared with when the transducer unit 3 is supplied with the destruction current B. As a result, the probe 4 and/or the treatment part 5 are cracked. In other words, the destruction power supply part 38 (second energy generator) supplies the transducer unit 3 with the destruction current B to an extent (level) that cracks the probe 4 and/or the treatment part 5.” – para. [0038]; Figure 2).
Referring to claim 9, Kitayama discloses an energy treatment system (Figures 1A-1B), wherein in response to determining that the predetermined condition is satisfied and the impedance value does not exceed the predetermined threshold, the processor is configured to reset a parameter relating to the predetermined condition and determine whether the predetermined condition is satisfied (e.g., “When a preset time elapses since electrically conducting the destruction current, current output from the destruction power supply part 38 stops (Step S5). Whether cracking occurs or not may be detected depending on a change of the current value of the electrically conducted destruction current. Then, the connector 39 is removed from the power supply unit 12. Further, the transducer unit 3 is detached from the transducer attachment part 6, and the handle unit 2 is put into a predetermined disposal container (Step S6).” – para. [0043]; Figure 3).
As to claim 10, Kitayama discloses an energy treatment system (Figures 1A-1B), wherein in response to determining that the predetermined condition is satisfied and the impedance value does not exceed the predetermined threshold, the processor is configured to decrease the output of the first power supply (e.g., “When a preset time elapses since electrically conducting the destruction current, current output from the destruction power supply part 38 stops (Step S5). Whether cracking occurs or not may be detected depending on a change of the current value of the electrically conducted destruction current. Then, the connector 39 is removed from the power supply unit 12. Further, the transducer unit 3 is detached from the transducer attachment part 6, and the handle unit 2 is put into a predetermined disposal container (Step S6).” – para. [0043]; Figure 3).
Referring to claim 11, Kitayama discloses an energy treatment system (Figures 1A-1B), wherein:
the second power supply outputs high frequency power (para. [0036]-[0038]; Figure 2), and
the high frequency power output from the second power supply to the jaw electrode treats the treatment target (para. [0020], [0024], [0027], [0036]-[0038]; Figure 2).
As to claim 12, Kitayama discloses an energy treatment system (Figures 1A-1B), wherein the processor is configured to decrease the output of the first power supply and increase the output of the second power supply (para. [0036]-[0038]; Figure 2).
Referring to claim 13, Kitayama discloses an energy treatment system (Figures 1A-1B), further comprising:
a treatment device including the ultrasonic transducer (e.g., transducer unit 3 – Figures 1A & 1B), the first gripping piece (e.g., treatment part 5 – Figures 1A & 1B), and the second gripping piece (e.g., jaw 14 – Figures 1A & 1B);
a controller including the processor; and a memory provided on the treatment device or the controller (e.g., controller 36 – Figure 1B), the memory storing a set value (para. [0030]), wherein
when the treatment device is connected to the controller (Figures 1A & 1B), the processor is configured to read a setting value stored in the memory and set the predetermined condition or the predetermined threshold (para. [0030], [0040]).
As to claim 14, Kitayama discloses an energy treatment system (Figures 1A-1B), further comprising an input apparatus configured to receive an instruction from a user (para. [0030]), wherein:
the processor is configured to set the predetermined condition or the predetermined threshold based on the instruction input into the input apparatus (para. [0030]).
Referring to claim 15, Kitayama discloses an energy treatment system (Figures 1A-1B), further comprising an input apparatus configured to receive an instruction from a user (para. [0030]), wherein
the processor is configured to switch a type of the predetermined operation or the presence or absence of the predetermined operation based on the instruction input into the input apparatus (para. [0030]).
As to claim 16, Kitayama discloses a controller (Figure 1B) configured to control a first power supply (e.g., Figure 1B showing “Destruction power supply part” and “Treatment power supply part”) to output electric power to an ultrasonic transducer of a treatment device (e.g., transducer unit 3 – Figures 1A & 1B) that generates ultrasonic vibration (para. [0017]-[0018], [0020]), the treatment device including a first gripping piece (e.g., treatment part 5 – Figures 1A & 1B) having a probe electrode that a current flows through by electric power supplied from the second power supply (para. [0020], [0022], [0030]-[0032], [0036]-[0038]; Figure 2), and the treatment device including a second gripping piece (e.g., treatment part 5 – Figures 1A & 1B) that is opened and closed relative to the first gripping piece so as to grip the treatment target (para. [0020], [0024], [0027], [0036]-[0038]), the controller comprising
a processor (e.g., controller 36 – Figure 1B) configured to:
continuously detect an electrical property value (e.g., “The current value of the destruction current B is supplied to the transducer unit 3, and is therefore set to a value in consideration of electrical properties, such as current and voltage endurances of the transducer unit 3.”) of the ultrasonic transducer over a predetermined period of time based on a detected output current and a detected output voltage of the first power supply (para. [0040]);
determine and store a maximum value of the electrical property value detected during the predetermined period of time (para. [0038], [0040]; Figure 2);
detect an impedance value between the probe electrode and the jaw electrode based on a detected output current and a detected output voltage of the second power supply (e.g., “When a preset time elapses since electrically conducting the destruction current, current output from the destruction power supply part 38 stops (Step S5). Whether cracking occurs or not may be detected depending on a change of the current value of the electrically conducted destruction current. Then, the connector 39 is removed from the power supply unit 12. Further, the transducer unit 3 is detached from the transducer attachment part 6, and the handle unit 2 is put into a predetermined disposal container (Step S6).” – para. [0043]; Figure 3);
determine whether (i) a predetermined condition is satisfied, and (ii) the impedance value exceeds a predetermined threshold, by comparing the electrical property value and the temporary peak value (e.g., “When a preset time elapses since electrically conducting the destruction current, current output from the destruction power supply part 38 stops (Step S5). Whether cracking occurs or not may be detected depending on a change of the current value of the electrically conducted destruction current. Then, the connector 39 is removed from the power supply unit 12. Further, the transducer unit 3 is detached from the transducer attachment part 6, and the handle unit 2 is put into a predetermined disposal container (Step S6).” – para. [0043]/e.g., “As described above, after a treatment on a living tissue is completed, a destruction current is supplied to the transducer unit 3 from the destruction power supply part 38, and the transducer unit 3 is made ultrasonically vibrate in correspondence with the destruction current. As a result, the probe 4 and/or the treatment part 5 is cracked. Therefore, reuse can be prevented securely.” - para. [0044]); and
in response to determining that the electric property value satisfies the predetermined condition and the impedance value is greater than the predetermined threshold, perform at least one of: (i) stopping and (ii) decreasing output from the first power supply, and output a notification indicating a determination result (para. [0042]-[0044]; Figure 3).
Referring to claim 17, Kitayama discloses a control method (Abstract) of an output from a first power supply and an output from a second power supply (e.g., Figure 1B showing “Destruction power supply part” and “Treatment power supply part”; para. [0031]-[0032]), the first power supply being configured to output electric power to an ultrasonic transducer of a treatment device (e.g., transducer unit 3 – Figures 1A & 1B), the ultrasonic transducer being configured to generate ultrasonic vibration by the electric power from the first power supply (para. [0017]-[0018], [0020]), the treatment device including a first gripping piece (e.g., treatment part 5 – Figures 1A & 1B) to which the ultrasonic vibration generated by the ultrasonic transducer is transferred, the first gripping piece being configured to perform treatment on a treatment target using the ultrasonic vibration (para. [0017], [0019], [0022]), the first gripping piece having a probe electrode through which a current flows by electric power supplied from the second power supply (para. [0020], [0022], [0030]-[0032], [0036]-[0038]; Figure 2), and a second gripping piece (e.g., jaw 14 – Figures 1A & 1B) including a jaw electrode supplied with electric power from the second power supply, the jaw electrode being opened and closed relative to the first gripping piece so as to grip the treatment target together with the first gripping piece (para. [0020], [0024], [0027], [0036]-[0038]), the method comprising:
temporally detecting an electrical property value (e.g., “The current value of the destruction current B is supplied to the transducer unit 3, and is therefore set to a value in consideration of electrical properties, such as current and voltage endurances of the transducer unit 3.”) of the ultrasonic transducer based on a detected output current and a detected output voltage of the first power supply (para. [0040]);
storing a temporary peak value of the electrical property value (para. [0038], [0040]; Figure 2);
detecting an impedance value between the probe electrode and the jaw electrode based on a detected output current and a detected output voltage of the second power supply (e.g., “When a preset time elapses since electrically conducting the destruction current, current output from the destruction power supply part 38 stops (Step S5). Whether cracking occurs or not may be detected depending on a change of the current value of the electrically conducted destruction current. Then, the connector 39 is removed from the power supply unit 12. Further, the transducer unit 3 is detached from the transducer attachment part 6, and the handle unit 2 is put into a predetermined disposal container (Step S6).” – para. [0043]; Figure 3);
comparing the electrical property value and the temporary peak value to determine whether a predetermined condition is satisfied, and whether the impedance value exceeds a predetermined threshold (e.g., “When a preset time elapses since electrically conducting the destruction current, current output from the destruction power supply part 38 stops (Step S5). Whether cracking occurs or not may be detected depending on a change of the current value of the electrically conducted destruction current. Then, the connector 39 is removed from the power supply unit 12. Further, the transducer unit 3 is detached from the transducer attachment part 6, and the handle unit 2 is put into a predetermined disposal container (Step S6).” – para. [0043]/e.g., “As described above, after a treatment on a living tissue is completed, a destruction current is supplied to the transducer unit 3 from the destruction power supply part 38, and the transducer unit 3 is made ultrasonically vibrate in correspondence with the destruction current. As a result, the probe 4 and/or the treatment part 5 is cracked. Therefore, reuse can be prevented securely.” - para. [0044]); and
in response to determining that the electric property value satisfies the predetermined condition and the impedance value is greater than the predetermined threshold, performing at least one of: (i) stopping and (ii) decreasing output from the first power supply, and outputting a notification indicating a determination result (para. [0042]-[0044]; Figure 3).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864